DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 24, 27-32, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/130421.
Claim 16
 	WO 2018/130421 discloses identifying the surface defects on a basis of an evaluation of a single image (See Fig. 8)(Each sensor means 7, 8, and 9 are integrated into modules 21, 22, 23 and with each module producing an image as the object moves through the modules. Each module produces an image shown in Fig. 8 which identifies a defect in that single image.) recorded by at least one camera (Fig. 1, Ref. 7; More in detail, the lateral sensor means 7 and the upper sensor means 8 each comprise a camera 10, or other image capture device) in a form of a grid graphic made up of pixels (See Fig. 8) of an illumination pattern projected by at least one first illumination unit (Fig. 1, Ref. 5; grid lighting means) on at least a part of the reflective surface (Fig. 2, Ref. 4) on a basis of a two-dimensional grid coordinate system (See Fig. 8; image is two-dimensional)( All detected damages are converted by an image coordinates system into a global vehicle coordinates system in order to identify the position of each damage. The localization of the position allows the counting of damages for each vehicle part and their visualization on the damage report.) .  

    PNG
    media_image1.png
    375
    533
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    723
    518
    media_image2.png
    Greyscale

Claim 17
 	WO 2018/130421 discloses the illumination pattern as a stripe pattern (See Fig. 7 and 8).  
Claim 18
 	WO 2018/130421 discloses the at least one image in the form of the grid graphic made up of pixels (See Fig. 8) of at least the part of the reflected surface of an object (Fig. 2, Ref. 4) is recorded by means of the at least one camera (Fig. 1, Ref. 7): wherein after a manual or automatic configuration of a focus of the at least one camera or multiple cameras, an optimum exposure time is determined and configured on a basis of a color of the reflective surface of the object (Preferably, the exposition of all the sensor means 7, 8 and 9 may be adjusted in order to adapt the exposition to the vehicle color and in order to optimize the contrast of the pattern reflected by the vehicle surfaces). 
Claim 19
 	WO 2018/130421 discloses a region of a recorded surface of the object (See Fig. 8), on which the illumination pattern is projected (Fig. 1, Ref. 5), within a recorded image or images is identified, and the two-dimensional grid coordinate system having x and y coordinates for each pixel is associated with an identified region (All detected damages are converted by an image coordinates system into a global vehicle coordinates system in order to identify the position of each damage. The localization of the position allows the counting of damages for each vehicle part and their visualization on the damage report.).  
Claim 24
 	WO 2018/130421 discloses the surface defects are identified within the identified region on a basis of characteristic changes and/or a disappearance of a first derivative of a found mathematical relationship in classified sections (See Fig. 9; Ref. Damage classification and localization).  
Claim 27
 	WO 2018/130421 discloses the at least one first illumination unit and/or the at least one camera is moved in relation to a three-dimensional object; or the three-dimensional object is moved in relation to the at least one first illumination unit and/or the at least one camera (See Abstract; vehicle moving relative to optical elements).  
Claim 28
 	WO 2018/130421 discloses identified surface defects are classified by a comparison to at least one model function, and/or a pattern of already classified surface defects, characteristic changes, and/or a disappearance of a first derivative of an already found mathematical relationship, and a measurement and/or evaluation data of the surface defects classified in such a way are stored in a database; and/or the identified surface defects are classified by a comparison to database entries and measurement and/or evaluation data of classified surface defects are stored in the database (See Fig. 9; Ref. Damage classification and localization).  
Claim 29
 	WO 2018/130421 discloses the three-dimensional objects are motor vehicle bodies (See Fig. 2).  
Claim 30
 	WO 2018/130421 discloses the stripe pattern has a sinusoidal intensity curve (See Fig. 7-8).  
Claim 31
 	WO 2018/130421 discloses the optimum exposure time is determined and configured by means of a control and data analysis unit, of the at least one camera or the multiple cameras on the basis of the color of the reflective surface of the object being a color of a motor vehicle body (Preferably, the exposition of all the sensor means 7, 8 and 9 may be adjusted in order to adapt the exposition to the vehicle color and in order to optimize the contrast of the pattern reflected by the vehicle surfaces).  
Claim 32
 	WO 2018/130421 discloses the intensity values are light-dark values (stripe pattern); by means of the edge detection, starting from the previously defined starting values, the at least sections of the illumination pattern projected on the reflective surface (Fig. 2, Ref. 4), namely stripes of a stripe pattern (See Fig. 8), are identified in the at least one image or the images; and the pixels having the light-dark values which are equal or similar up to the predetermined deviation value are identified as associated (Each camera detects the level of brightness inside said portion and compares it with the level of brightness expected. A variation in the level of brightness compared to the one expected can indicate a possible defect. The movement of the vehicle body under the apparatus and the alternation of bright and dark patterns (white and black stripes).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/130421.
Claim 25-26
	WO 2018/130421 discloses the claimed invention except for a size of an identified individual one of the surface defects is ascertained by determining a center point of a respective surface defect and at least one extremum spaced apart from the center point or disposing at least one marker on the reflective surface of the object and a position of the at least one marker is determined within a recorded image or images. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2018/130421 with the defect sizing or disposing of a marker since it was well known in the art that measuring from a center point or using a marker allows the imaging system to determine a size of the defect, therefore improving the accuracy and sensitivity of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/130421.
Claim 33
 	WO 2018/130421 discloses a first illumination unit for projecting an illumination pattern (Fig. 1, Ref. 5) on the reflective surface of an object (Fig. 2, Ref. 4); a camera (Fig. 1, Ref. 7) being activatable for recording images in a form of a grid graphic made up of pixels (See Fig. 8); and Page 8 of 10Docket No. EPH-90588Application No. PCT/DE2019/100655Prel. Amdt. dated January 14, 2021a control and data analysis unit (The acquired images are transferred to an image processing unit to make the analysis of said images according to the method of the present invention) configured to identify the surface defects on the reflective surface (Fig. 2, Ref. 4) of the object on a basis of a single image (See Fig. 8) (Each sensor means 7, 8, and 9 are integrated into modules 21, 22, 23 and with each module producing an image as the object moves through the modules. Each module produces an image shown in Fig. 8 which identifies a defect in that single image.) recorded by means of said camera (Fig. 1, Ref. 7) in the form of the grid graphics made up of the pixels on a basis of a two-dimensional grid coordinate system (See Fig. 9).  
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/130421.
Claim 34
 	WO 2018/130421 discloses said first illumination unit (Fig. 1, Ref. 5) is configured as an illumination arch (See Fig. 1); said first illumination unit contains at least one second illumination unit (See Fig. 6, three sets of Ref. 5), and said at least one second illumination unit is configured to project an illumination pattern on the reflective surface of the object (Fig. 2, Ref. 5).
	WO 2018/130421 discloses the claimed invention except for the arch is movable on at least two rollers and the first illumination unit having at least one mirror. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2018/130421 with the rollers and mirror since it was well known in the art that using the rollers to move the illuminating unit would make the device more portable, therefore allowing the device to be used in different applications. It would have been obvious to one skilled in the art to use a mirror for the illumination since the mirror would reduce the amount of light lost, therefore providing higher light intensity. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 20, the prior art fails to disclose or make obvious the identified region, intensity values are assigned to at least a part of the pixels starting from a zero point of the two-dimensional grid coordinate system; by means of edge detection, starting from previously defined starting values, at least sections of the illumination pattern projected on the reflective surface are identified in the least one image; and the pixels having the intensity values which are equal or similar up to a predetermined deviation value are identified as associated, and in combination with the other recited limitations of claim 16. Claims 21-23 are allowed by the virtue of dependency on the allowable claim limitations of 16, 20.

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive.
 	Applicant respectfully takes the position on pages 9-13 that the prior art of WO 2018/130421 fails to disclose in claims 16 and 33 the identifying of surface defect on a basis of an evaluation of a single image recorded by at least one camera. The Office takes the position that Figure 8 of WO 2018/130421 clearly discloses an image from one of the modules (21, 23, 22) using deflectometry technology and that such image disclosed in Figure 8 identifies a surface defect (16). Therefore, the prior art of WO 2018/130421 reads on the limitation as claimed in claims 16 and 33. As shown in Figure 9 an image is taken using deflectometry technology from each module (21-23) that surrounds the object. Then each image from each module is transferred to an imaging processing unit (pattern recognition and analysis) to make the analysis of each image from each module for defects. It is clear from the prior art that multiple images from the different modules are not averaged together to find surface defects but to cover the entire surface of the inspected object. Figure 8 of WO 2018/130421 clearly shows one image identifying a defect on the object. It is clear from the prior art that there can be one module or X number of modules depending on application. Therefore, WO 2018/130421 reads on the claimed invention. Further on page 13 of the remarks, applicant respectfully takes the position that WO 2018/130421 damage must be detected on several consecutive images to be recorded as a surface defect. The office respectfully takes the position that the prior art discloses that possible damage is identified in an image as shown in Figure 8 from a module, but is not recorded as a surface damage until several consecutive images are recognized. It is the position of the office that the prior art reads on the claimed invention because its identifying damage from a single module using deflectometry technology as shown in Fig. 8, therefore reading on the amended claims 16 and 33. Dependent claims 17-19, 24-32, 34 remain rejected because they depend on rejected claims 16 and 33 as indicated in the above rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 9, 2022